t c memo united_states tax_court john m harding and mary j harding petitioners v commissioner of internal revenue respondent docket no filed date john harding and mary harding pro sese kelly a blaine for respondent memorandum opinion gerber judge respondent determined a dollar_figure income_tax deficiency for petitioners’ tax_year the case was - - submitted fully stipulated under rule on their income_tax return petitioners attempted to waive the carryback of their claimed net_operating_loss nol petitioners now claim their attempt was without effect the question we consider is whether petitioners properly elected to waive the carryback of an nol under sec_172 and whether that election is binding background---petitioners resided in yorba linda california at the time their petition was filed in this case petitioners filed a timely joint federal_income_tax return reflecting a dollar_figure income_tax_liability petitioners filed a timely joint federal_income_tax return containing the following statement the above named taxpayer incurred a net_operating_loss in the taxable_year ending date and is entitled to a three-year carryback period with respect to that loss under code sec_172 of the internal_revenue_code pursuant to code sec_172 the taxpayer hereby elects to relinguish the entire carryback period with respect to the net_operating_loss incurred in the taxable_year ending date prior to filing their return petitioners had claimed a nol for their taxable_year that had been carried back to their tax_year and caused the elimination of their income_tax_liability after petitioners had filed their tt all rule references are to this court’s rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable_year in question return respondent examined petitioners’ return and disallowed the nol resulting in an income_tax deficiency for in the amount of the original dollar_figure liability discussion---petitioners now claim that the election made on their return not to carry their nol back years was ambiguous and or invalid sec_172 permits the carryover and carryback of nol deductions sec_172 a i permitted the carryback of an nol deduction to the preceding taxable years taxpayers were also permitted to elect to waive or relinquish the carryback deduction and only carry forward their nols see sec_172 the secretary promulgated the following regulation concerning taxpayers’ elections to waive nol carrybacks the election shall be made by a statement attached to the return or amended_return for the taxable_year the statement reguired when making an election pursuant to this section shall indicate the section under which the election is being made and shall set forth information to identify the election the period for which it applies and the taxpayer’s basis or entitlement for making the election sec_301_9100-12t temporary proced admin regs fed reg date petitioners’ statement on their return contains no ambiguity about their intent to ‘ relinguish the entire carryback for purposes of this case involving a net_operating_loss and a taxable_year we consider sec_172 b a prior to its being amended by the taxpayer_relief_act_of_1997 publaw_105_34 and 111_stat_950 q4e- period with respect to the net_operating_loss incurred in the taxable_year ending date the only questionable aspect about petitioners’ statement is that they referred to sec_172 instead of sec_172 the use of the upper case b however does not create confusion as to their intentions or as to other possible alternatives that may have been available under sec_172 in all other respects the statement made by petitioners as part of their return meets the statutory and regulatory requirements several cases have considered the effectiveness of taxpayers’ elections to waive nol carrybacks it has been held that the essence of sec_172 c is that a taxpayer unequivocally communicates his election and binds himself to his decision concerning the best use of his net_operating_loss 783_f2d_1201 5th cir elections made in compliance with the regulatory procedures or requirements have been held to be binding in santi v commissioner tcmemo_1990_137 it was held that the following statement was sufficient to waive the carryback and permit the carryover of the taxpayer’s nol deduction taxpayer elects to carry net_operating_loss over under sec_172 c 4xin that case even though the taxpayer’s statement identified the wrong portion of sec_172 the court interpreted the statement in the context of the entire return and held that the waiver was --- - valid likewise in carlstedt associates inc v commissioner tcmemo_1989_27 the following statement was found to be unequivocal and a binding election in accordance with code sec_172 taxpayer hereby elects to relinquish the entire carryback period with respect to the current net_operating_loss in 43_f3d_172 5th cir affg in part revg in part and remanding 100_tc_457 however the court_of_appeals for the fifth circuit held that referencing a code section other than sec_172 served to make a taxpayer’s election ineffective in powers the taxpayer referenced sec_56 c and no reference was made to sec_172 the court_of_appeals for the fifth circuit observed in powers that santi v commissioner supra was distinguishable because the taxpayer there referred to sec_172 see powers v commissioner supra pincite n by the same token petitioners’ case may be distinguished from powers in a case involving a sec_172 b c election and the taxpayers’ attempt to split regular nols and alternative_minimum_tax nols we held that the taxpayers’ election was unambiguous on its face and binding even though the taxpayers may have intended to make the election for only one type of nol 104_tc_330 revd 99_f3d_1042 lilth cir the court_of_appeals for the eleventh circuit reversed holding that the taxpayers were attempting an election -- - to split the nols because they used the word loss instead of losses which was inconsistent with the election of both types of nol in reaching its holding the court_of_appeals looked to extrinsic evidence outside of the taxpayers’ statement on their return the court_of_appeals considered subsequent amended returns expert testimony on the meaning of the term net_operating_loss and the intent of the taxpayers’ return preparer 99_f3d_1042 11th cir revg 104_tc_330 with that backdrop we hold that petitioners’ election was valid and binding and that it precludes their current attempt to carry back the nol deduction to there is no ambiguity as to petitioners’ intentions or extrinsic evidence showing that petitioners intended not to waive the carryback of their nol to the contrary at the time of filing their return petitioners had applied their nol to eliminate their tax_liability we recognize petitioners’ dilemma caused by the post-1994 disallowance of their nol deduction which in turn led to respondent’s determination of a income_tax deficiency however the statute recites that such an election once made is irrevocable see sec_172 to reflect the foregoing decision will be entered for respondent
